DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
The response filed on 2/15/2022 has been entered and made of record.
Claims 1, 6-9, 11, 17, 18, 21 and 22 have been amended.
Claims 3 and 13 were previously canceled.
Claims 4 and 14 were currently canceled.
Claims 1, 2, 5-12 and 15-22 are currently pending.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
Claim 1, the applicant argued that, Lim does not disclose Applicant's claimed "temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer [, i.e., TCP layer,] based on the detected missing packet”. Skuratovich, however, is completely silent as to first transmitting a data packet over a transport layer of a transport protocol, then, upon detecting transmission failure of the data packet, temporarily suspending transport over the TCP while attempting to re-transmit the same data packet over the communication layer of a communication protocol, and then, upon detecting retransmission failure over the using the transport layer”.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.8, Lim clearly discloses an upper layer (i.e., the transport layer inherently implied) being a transport control protocol (TCP) layer when a protocol stack is divided into a physical layer PHY, a MAC layer since the MAC layer includes MAC ARQ processor for retransmission functions (see Lim, Fig.6 [0057]-[0058]). Lim also discloses the MAC ARQ processor and HARQ processor are configured to temporarily suspend a portion of signaling states such as a “wait for HARQ end” state and a “wait for retransmission” state associated with ARQ retransmission of the detected HARQ burst missing packet using the upper layer/ transport layer since the ARQ retransmission timeout stays suspended until step 829 in a Broadband Wireless Access (BWA) communication system (see Lim, Fig.8 step 829 [0074]-[0076] and Fig.10 [0083]-[0084]).
This scenario (e.g., transport layer temporarily suspending) could also be seen in (Kolhi et al. WO 2015/183151 A1) reference which discloses the verified TCP session is temporarily suspended using the transport layer based on the verified/detected missing packet in steps S2-S3, and the end node is attempting retransmission of the missing packet using the generated TLS keys communication layer since the network end node is accessing a TCP (Transmission Control Protocol/transport layer and TLS (Transport Layer Security)/communication layer different from the transport layer (see Kolhi, Fig.1 page 5 lines 14-20, Fig.4 page 16 lines 15-22).


Claims 11 and 21, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 10, 11, 12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. [hereinafter as Lim], US 2007/0214399 A1 in view of in view of Skuratovich et al. [hereinafter as Skuratovich], US 2017/0163694 A1.
Regarding claim 1, Lim discloses wherein an endpoint node configured to access a transport layer and a communication layer different from the transport layer (Fig.6 [0056]-[0057], the sender is accessing an upper layer/transport layer and MAC layer and physical layer PHY/communication layer different from the upper layer/transport layer), the transport layer being a transport control protocol (TCP) layer (Fig.6 [0057]-[0058], a protocol stack is divided into a physical layer PHY, a MAC layer and an upper layer i.e., the transport layer being a transport control protocol (TCP) layer and the MAC layer also includes MAC ARQ processor for retransmission functions), the communication layer being a layer configured to use sequence numbers in messaging (Fig.6 [0056]-[0058], MAC layer and physical layer PHY/communication layer using user data/sequence numbers in messaging and Fig.1&6 [0010], HARQ method and MAC ARQ method using the sequence of transmitted data and Fig.1&6 [0005]-[0006], IEEE 802.16 standard uses several types of sequence numbers: FSN, BSN, …), the endpoint node comprising:
processing circuitry, the processing circuitry configured to (Fig.6 [0056]-[0057], MAC ARQ processors 602 and 608, HARQ processors 604 and 606):
(Fig.6 [0062], determining/detecting an error has occurred in the received HARQ burst/missing packet transmitted from another endpoint node and Fig.6 [0008], error detection for packets received by a receiver in the ARQ technique and Fig.8 step 819 [0074], detecting HARQ burst/missing packet transmitted from another endpoint node);
temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.8 step 829 [0074]-[0076], ARQ retransmission timeout stays suspended until step 829 based on the detected HARQ burst/missing packet and Fig.10 [0083]-[0084], temporarily suspend states of the ARQ of the MAC layer such as a “wait for HARQ end” state, a “wait for retransmission” state);
attempt retransmission of the missing packet using the communication layer (Fig.8 step 821-823 [0075], attempt retransmission of the HARQ burst/missing packet using the physical layer/communication layer, HARQ NACK at step 821 and HARQ BURST at step 823);
determine if retransmission of the missing packet using the communication layer is unsuccessful (Fig.8 step 825 [0075], determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer and MAC layer/communication layer); and
in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause retransmission of the missing packet using the transport layer (Fig.8 step 827-833 [0076]-[0077], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing retransmission of MAC PDU/missing packet using the physical layer and MAC layer and upper layer 600, 610 in Fig.6 and Fig.11 [0092] using the upper layer HARQ retransmission).
	Even though Lim discloses wherein attempt retransmission of the missing packet using the communication layer, determine if retransmission of the missing packet using the communication layer is unsuccessful; and in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause retransmission of the missing packet using the transport layer but Lim does not specifically discloses the communication layer being a datagram transport layer security (DTLS) protocol layer, in the same field of endeavor, Skuratovich teaches wherein the transport layer being a transport control protocol (TCP) layer (Fig.1 [0045]-[0046], the transport layer is TCP (Transmission Control Protocol) layer), temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.6 [0211], waiting and extending (i.e., temporarily suspending) the signaling of the transport layer (e.g., TCP, e.g., HTTP/TCP) based on the provisional acknowledge which was not received in a short time (e.g., 1-2 seconds or < 1 second)/the detected missing packet); and the communication layer being a datagram transport layer security (DTLS) protocol layer (Fig.1&1A-B [0060], communication layer is datagram transport layer security (DTLS) protocol layer when operating according to DTLS, a DTLS connection 117’ between the client device 102 and server 110 is established by the DTLS handshake); determine if retransmission of the missing packet using the communication layer is unsuccessful (Fig.6 steps S604-S608 [0200]-[0205], attempts to transmit a request (message/packet) using a preferred protocol (DTLS, communication layer) expecting a response (message/packet), determines if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again); 
and in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause retransmission of the missing packet using the transport layer (Fig.6 steps S612-S616 [0200]-[0206], if it determines it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts it will fallback/ retransmission to a non-preferred transport protocol (e.g., TCP/transport layer) using TCP/transport layer and Fig.4-5 [0194], re-transmitting a request (message/packet) using the TCP (i.e., transport layer) if no response is received within the short time interval due to heavy packet loss).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim to incorporate the teaching of Skuratovich in order to achieve zero-RTT (round trip time) for call initiation.	                    	It would have been beneficial to use the reliable TCP and re-transmit the packet loss over the TCP if no response is received within the short time interval due to heavy packet loss and the client retransmits the request according the non-preferred protocol e.g. TCP, e.g. HTTP/TCP if and when the protocol fallback time expires (S612) as taught by Skuratovich to have incorporated in the system of Lim to provide secure signaling between the initiating device and the responding device during the initial 

Regarding claim 2, Lim and Skuratovich disclose all the elements of claim 1 as stated above wherein Lim further discloses if the determination is made that retransmission of the missing packet using the communication layer is successful, ceasing retransmission of the missing packet using the transport layer (Fig.8 step 835-837 [0078], if the determination is made that an error has not occurred/successful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, ceasing retransmission of MAC PDU/missing packet using the physical layer and MAC layer /communication layer). Additionally, Skuratovich discloses if the determination is made that retransmission of the missing packet using the communication layer is successful, ceasing retransmission of the missing packet using the transport layer (Fig.6 step S618-S620 [0214], if it determines it successes/full response is received, halting/ceasing retransmission of a non-preferred transport protocol (e.g., TCP/transport layer) using the transport layer).


Regarding claim 10, Lim and Skuratovich disclose all the elements of claim 1 as stated above wherein Lim further discloses the processing circuitry is further configured to:
in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause the communication layer to notify the transport layer that the retransmission of the missing packet using the communication layer was unsuccessful (Fig.8 step 823-825 [0075], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing the physical layer and MAC layer /communication layer to notify the transport layer that the retransmission of the HARQ burst/missing packet using the communication layer was unsuccessful and Fig.9 [0080]-[0081], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing the communication layer to notify the transport layer that the retransmission of the HARQ burst/missing packet using the communication layer was error/unsuccessful). Additionally, Skuratovich discloses the processing circuitry is further configured to:
in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause the communication layer to notify the transport layer that the retransmission of the missing packet using the communication layer was unsuccessful (Fig.6 steps S604-S616 [0200]-[0206], in response to determining if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts, causing the preferred protocol (DTLS/communication layer) to notify the non-preferred transport protocol (e.g., TCP/transport layer) that the retransmission of the request (message/ packet) using the communication layer was unsuccessful).


Regarding claim 11, Lim discloses wherein a method for an endpoint node configured to access a transport layer and a communication layer different from the transport layer (Fig.6 [0056]-[0057], the sender is accessing an upper layer/transport layer and MAC layer and physical layer PHY/communication layer different from the upper layer), the transport layer being a transport control protocol (TCP) layer (Fig.6 [0057]-[0058], a protocol stack is divided into a physical layer PHY, a MAC layer and an upper layer i.e., the transport layer being a transport control protocol (TCP) layer and the MAC layer also includes MAC ARQ processor for retransmission functions), the communication layer being a layer configured to use sequence numbers in messaging (Fig.6 [0056]-[0058], MAC layer and physical layer PHY/communication layer using user data/sequence numbers in messaging and Fig.1&6 [0010], HARQ method and MAC ARQ method using the sequence of transmitted data and Fig.1&6 [0005]-[0006], IEEE 802.16 standard uses several types of sequence numbers: FSN, BSN, …), the method comprising:
detecting a missing packet transmitted from another endpoint node (Fig.6 [0062], determining/detecting an error has occurred in the received HARQ burst/missing packet transmitted from another endpoint node and Fig.6 [0008], error detection for packets received by a receiver in the ARQ technique and Fig.8 step 819 [0074], detecting HARQ burst/missing packet transmitted from another endpoint node);
temporarily suspending at least a portion of signaling associated with retransmission of
the missing packet using the transport layer based on the detected missing packet (Fig.8 step 829 [0074]-[0076], ARQ retransmission timeout stays suspended until step 829 based on the detected HARQ burst/missing packet and Fig.10 [0083]-[0084], temporarily suspend states of the ARQ of the MAC layer such as a “wait for HARQ end” state, a “wait for retransmission” state);
(Fig.8 step 821-823 [0075], attempt retransmission of the HARQ burst/missing packet using the physical layer/communication layer, HARQ NACK at step 821 and HARQ BURST at step 823);
determining if retransmission of the missing packet using the communication layer is unsuccessful (Fig.8 step 825 [0075], determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer); and
in response to determining retransmission of the missing packet using the communication layer is unsuccessful, causing retransmission of the missing packet using the transport layer (Fig.8 step 827-833 [0076]-[0077], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing retransmission of MAC PDU/missing packet using the physical layer and MAC layer and upper layer 600, 610 in Fig.6 and Fig.11 [0092] using the upper layer HARQ retransmission). 
	Even though Lim discloses wherein attempting retransmission of the missing packet using the communication layer, determining if retransmission of the missing packet using the communication layer is unsuccessful; and in response to determining retransmission of the missing packet using the communication layer is unsuccessful, causing retransmission of the missing packet using the transport layer but Lim does not specifically discloses the communication layer being a datagram transport layer security (DTLS) protocol layer, in the same field of endeavor, Skuratovich teaches wherein the transport layer being a transport control protocol (TCP) layer (Fig.1 [0045]-[0046], the transport layer is TCP (Transmission Control Protocol) layer), temporarily suspending at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.6 [0211], waiting and extending (i.e., temporarily suspending) the signaling of the transport layer (e.g., TCP, e.g., HTTP/TCP) based on the provisional acknowledge which was not received in a short time (e.g., 1-2 seconds or < 1 second)/the detected missing packet); and the communication layer being a datagram transport layer security (DTLS) protocol layer (Fig.1&1A-B [0060], communication layer is datagram transport layer security (DTLS) protocol layer when operating according to DTLS, a DTLS connection 117’ between the client device 102 and server 110 is established by the DTLS handshake);
determining if retransmission of the missing packet using the communication layer is unsuccessful (Fig.6 steps S604-S608 [0200]-[0205], attempts to transmit a request (message/packet) using a preferred protocol (DTLS, communication layer) expecting a response (message/packet), determines if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again); 
and in response to determining retransmission of the missing packet using the communication layer is unsuccessful, causing retransmission of the missing packet using the transport layer (Fig.6 steps S612-S616 [0200]-[0206], if it determines it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts it will fallback/ retransmission to a non-preferred transport protocol (e.g., TCP/transport layer) using TCP/transport layer and Fig.4-5 [0194], re-transmitting a request (message/packet) using the TCP (i.e., transport layer) if no response is received within the short time interval due to heavy packet loss).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim to incorporate the teaching of Skuratovich in order to achieve zero-RTT (round trip time) for call initiation.	                    	It would have been beneficial to use the reliable TCP and re-transmit the packet loss over the TCP if no response is received within the short time interval due to heavy packet loss and the client retransmits the request according the non-preferred protocol e.g. TCP, e.g. HTTP/TCP if and when the protocol fallback time expires (S612) as taught by Skuratovich to have incorporated in the system of Lim to provide secure signaling between the initiating device and the responding device during the initial establishment the communication event. (Skuratovich, Fig.1&1A-B [0033], Fig.1&1A-B [0060], Fig.4-5 [0194] and Fig.6 steps S612-S616 [0200]-[0206])

Regarding claim 12, Lim and Skuratovich disclose all the elements of claim 11 as stated above wherein Lim further discloses if the determination is made that retransmission of the missing packet using the communication layer is successful, ceasing retransmission of the missing packet using the transport layer (Fig.8 step 835-837 [0078], if the determination is made that an error has not occurred/successful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, ceasing retransmission of MAC PDU/missing packet using the physical layer and MAC layer /communication layer). Additionally, Skuratovich discloses if the determination is (Fig.6 step S618-S620 [0214], if it determines it successes/full response is received, halting/ceasing retransmission of a non-preferred transport protocol (e.g., TCP/transport layer) using the transport layer).

Regarding claim 20, Lim and Skuratovich disclose all the elements of claim 11 as stated above wherein Lim further discloses in response to determining retransmission of the missing packet using the communication layer is unsuccessful, causing the communication layer to notify the transport layer that the retransmission of the missing packet using the communication layer was unsuccessful (Fig.8 step 823-825 [0075], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing the physical layer and MAC layer /communication layer to notify the transport layer that the retransmission of the HARQ burst/missing packet using the communication layer was unsuccessful and Fig.9 [0080]-[0081], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing the communication layer to notify the transport layer that the retransmission of the HARQ burst/missing packet using the communication layer was error/unsuccessful). Additionally, Skuratovich discloses in response to determining retransmission of the missing packet using the communication layer is unsuccessful, causing the communication layer to notify the transport layer that the retransmission of the missing (Fig.6 steps S604-S616 [0200]-[0206], in response to determining if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts, causing the preferred protocol (DTLS/communication layer) to notify the non-preferred transport protocol (e.g., TCP/transport layer) that the retransmission of the request (message/packet) using the communication layer was unsuccessful).

Regarding claim 21, Lim discloses wherein an endpoint node configured to access a transport layer and a communication layer different from the transport layer (Fig.6 [0056]-[0057], the sender is accessing an upper layer/transport layer and MAC layer and physical layer PHY/communication layer different from the upper layer), the transport layer being a transport control protocol (TCP) layer (Fig.6 [0057]-[0058], a protocol stack is divided into a physical layer PHY, a MAC layer and an upper layer i.e., the transport layer being a transport control protocol (TCP) layer and the MAC layer also includes MAC ARQ processor for retransmission functions), the communication layer being a layer configured to use sequence numbers in messaging (Fig.6 [0056]-[0058], MAC layer and physical layer PHY/communication layer using user data/sequence numbers in messaging and Fig.1&6 [0010], HARQ method and MAC ARQ method using the sequence of transmitted data and Fig.1&6 [0005]-[0006], IEEE 802.16 standard uses several types of sequence numbers: FSN, BSN, …), the endpoint (Fig.6 [0056], terminal and base station acting as the sender or the receiver) comprising:
a module configured to (Fig.6 [0056]-[0057], MAC ARQ processors 602 and 608, HARQ processors 604 and 606 module):
detect a missing packet transmitted from another endpoint node (Fig.6 [0062], determining/detecting an error has occurred in the received HARQ burst/missing packet transmitted from another endpoint node and Fig.6 [0008], error detection for packets received by a receiver in the ARQ technique and Fig.8 step 819 [0074], detecting HARQ burst/missing packet transmitted from another endpoint node);
temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.8 step 829 [0074]-[0076], ARQ retransmission timeout stays suspended until step 829 based on the detected HARQ burst/missing packet and Fig.10 [0083]-[0084], temporarily suspend states of the ARQ of the MAC layer such as a “wait for HARQ end” state, a “wait for retransmission” state);
attempt retransmission of the missing packet using the communication layer (Fig.8 step 821-823 [0075], attempt retransmission of the HARQ burst/missing packet using the physical layer/communication layer);
determine if retransmission of the missing packet using the communication layer is unsuccessful (Fig.8 step 825 [0075], determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer); and
(Fig.8 step 827-833 [0076]-[0077], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing retransmission of MAC PDU/missing packet using the physical layer and MAC layer and upper layer 600, 610 in Fig.6 and Fig.11 [0092] using the upper layer HARQ retransmission).
	Even though Lim discloses wherein attempt retransmission of the missing packet using the communication layer, determine if retransmission of the missing packet using the communication layer is unsuccessful; and in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause retransmission of the missing packet using the transport layer but Lim does not specifically discloses the communication layer being a datagram transport layer security (DTLS) protocol layer, in the same field of endeavor, Skuratovich teaches wherein the transport layer being a transport control protocol (TCP) layer (Fig.1 [0045]-[0046], the transport layer is TCP (Transmission Control Protocol) layer), temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.6 [0211], waiting and extending (i.e., temporarily suspending) the signaling of the transport layer (e.g., TCP, e.g., HTTP/TCP) based on the provisional acknowledge which was not received in a short time (e.g., 1-2 seconds or < 1 second)/the detected missing packet); and the communication layer being a datagram transport layer security (DTLS) protocol layer (Fig.1&1A-B [0060], communication layer is datagram transport layer security (DTLS) protocol layer when operating according to DTLS, a DTLS connection 117’ between the client device 102 and server 110 is established by the DTLS handshake); 
determine if retransmission of the missing packet using the communication layer is unsuccessful (Fig.6 steps S604-S608 [0200]-[0205], attempts to transmit a request (message/packet) using a preferred protocol (DTLS, communication layer) expecting a response (message/packet), determines if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again); 
and in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause retransmission of the missing packet using the transport layer (Fig.6 steps S612-S616 [0200]-[0206], if it determines it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts it will fallback/ retransmission to a non-preferred transport protocol (e.g., TCP/transport layer) using TCP/transport layer and Fig.4-5 [0194], re-transmitting a request (message/packet) using the TCP (i.e., transport layer) if no response is received within the short time interval due to heavy packet loss).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim to incorporate the teaching of Skuratovich in order to achieve zero-RTT (round trip time) for call initiation.	                    	It would have been beneficial to use the reliable TCP and re-transmit the packet loss over the TCP if no response is received within the short time interval due to heavy 





Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. [hereinafter as Lim], US 2007/0214399 A1 in view of in view of Skuratovich et al. [hereinafter as Skuratovich], US 2017/0163694 A1 further in view of Di Crescenzo [hereinafter as Di Crescenzo], US 2010/0031042 A1.
Regarding claim 5, Lim and Skuratovich disclose all the elements of claim 1 as stated above. 
	However, Lim and Skuratovich does not explicitly disclose the detection of the missing packet includes: monitoring a plurality of communication layer packets; detecting a sequence number of at least one of the plurality of communication layer packets; and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets.
(Fig.5 [0097], managing/ monitoring a plurality of communication layer handshake packets); detecting a sequence number of at least one of the plurality of communication layer
packets (Fig.6 Table 6 [0107], a sequence number of the plurality of communication layer packets is detected); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets (Fig.6 Table 6 [0108], determining the missing packet lost is occurred based on the detected sequence number of the plurality of communication layer packets).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Di Crescenzo in order to facilitate better Industry adoption.	                    	It would have been beneficial to use the ServerHello, ServerKeyExchange, ChangeCipherSpec, and Finished messages which would have message sequence numbers 0x01, 0x02, 0x03, 0x04, respectively upon retransmission. The ServerHello and ServerKeyExchange messages would be rejected because of replay detection. Only upon a second retransmission will sequence numbers outside the replay detection window be acquired and be accepted, assuming the record sequence is not reset during retransmission as taught by Di Crescenzo to have incorporated in the system of Lim and Skuratovich to achieve significant bandwidth savings. (Di Crescenzo, Fig.1-2 [0014], Fig.5 [0097], Fig.6 Table 6 [0107], and Fig.6 Table 6 [0108])

Regarding claim 6, Lim and Skuratovich disclose all the elements of claim 1 as stated above.

	In the same field of endeavor, Di Crescenzo teaches wherein the detection of the missing packet includes: monitoring a plurality of transport layer packets (Fig.5 [0097], managing/ monitoring a plurality of DTLS transport layer handshake packets);
detecting a sequence number of at least one of the plurality of transport layer packets (Fig.6 Table 6 [0107], a sequence number of the plurality of DTLS transport layer packets is detected); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of transport layer packets (Fig.6 Table 6 [0108], determining the missing packet lost is occurred based on the detected sequence number of the plurality of DTLS transport layer packets).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Di Crescenzo in order to facilitate better Industry adoption.	                    	It would have been beneficial to use the ServerHello, ServerKeyExchange, ChangeCipherSpec, and Finished messages which would have message sequence numbers 0x01, 0x02, 0x03, 0x04, respectively upon retransmission. The ServerHello and ServerKeyExchange messages would be rejected because of replay detection. Only upon a second retransmission will sequence numbers outside the replay detection window be acquired and be accepted, assuming the record sequence is not reset during 

Regarding claim 15, Lim and Skuratovich disclose all the elements of claim 11 as stated above. 
	However, Lim and Skuratovich does not explicitly disclose the detection of the missing packet includes: monitoring a plurality of communication layer packets; detecting a sequence number of at least one of the plurality of communication layer packets; and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets.
	In the same field of endeavor, Di Crescenzo teaches wherein the detection of the missing packet includes: monitoring a plurality of communication layer packets (Fig.5 [0097], managing/ monitoring a plurality of communication layer handshake packets); detecting a sequence number of at least one of the plurality of communication layer
packets (Fig.6 Table 6 [0107], a sequence number of the plurality of communication layer packets is detected); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets (Fig.6 Table 6 [0108], determining the missing packet lost is occurred based on the detected sequence number of the plurality of communication layer packets).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Di Crescenzo in order to facilitate better Industry adoption.	                    

Regarding claim 16, Lim and Skuratovich disclose all the elements of claim 11 as stated above. 
	However, Lim and Skuratovich does not explicitly disclose the detection of the missing packet includes: monitoring a plurality of transport layer packets; detecting a sequence number of at least one of the plurality of transport packets; and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of transport layer packets.
	In the same field of endeavor, Di Crescenzo teaches wherein the detection of the missing packet includes: monitoring a plurality of transport layer packets (Fig.5 [0097], managing/ monitoring a plurality of DTLS transport layer handshake packets);
detecting a sequence number of at least one of the plurality of transport packets (Fig.6 Table 6 [0107], a sequence number of the plurality of DTLS transport layer packets is detected); and determining the missing packet occurred based on the detected (Fig.6 Table 6 [0108], determining the missing packet lost is occurred based on the detected sequence number of the plurality of DTLS transport layer packets).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Di Crescenzo in order to facilitate better Industry adoption.	                    	It would have been beneficial to use the ServerHello, ServerKeyExchange, ChangeCipherSpec, and Finished messages which would have message sequence numbers 0x01, 0x02, 0x03, 0x04, respectively upon retransmission. The ServerHello and ServerKeyExchange messages would be rejected because of replay detection. Only upon a second retransmission will sequence numbers outside the replay detection window be acquired and be accepted, assuming the record sequence is not reset during retransmission as taught by Di Crescenzo to have incorporated in the system of Lim and Skuratovich to achieve significant bandwidth savings. (Di Crescenzo, Fig.1-2 [0014], Fig.5 [0097], Fig.6 Table 6 [0107], and Fig.6 Table 6 [0108])



Claims 7, 8, 9, 17, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. [hereinafter as Lim], US 2007/0214399 A1 in view of in view of Skuratovich et al. [hereinafter as Skuratovich], US 2017/0163694 A1 further in view of Kurata et al. [hereinafter as Kurata], US 2009/0268747 A1.
Regarding claim 7, Lim and Skuratovich disclose all the elements of claim 1 as stated above wherein Lim further discloses the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.8 [0075]-[0076], a negative response HARQ NACK is notifying the communication layer that retransmission using the communication layer is expected).
	Even though Lim and Skuratovich disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.16 [0332], TCP packet processing unit is notifying the communication layer that retransmission using the communication layer is expected).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                             	It would have been beneficial to use the TCP packet processing unit 64 which notifies the reception rate determining unit 70 that a packet loss has occurred and the retransmission packet has been received when the receiving side apparatus 31 receives the retransmitted data packet P158 as taught by Kurata to have incorporated in 

Regarding claim 8, Lim and Skuratovich disclose all the elements of claim 1 as stated above wherein Lim further discloses the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted (Fig.8 [0075]-[0076], a negative response HARQ NACK is notifying the transport layer that retransmission using the communication layer is attempted).
	Even though Lim and Skuratovich disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted (Fig.7 [0111], notifying the communication layer that retransmission using the communication layer is attempted Fig.16 [0332], TCP packet processing unit is notifying the transport layer that retransmission using the communication layer is attempted).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the 

Regarding claim 9, Lim and Skuratovich disclose all the elements of claim 1 as stated above.  
	However, Lim and Skuratovich does not explicitly disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node.
	In the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node (Fig.15 [0319], temporarily suspending the data transmission to the other endpoint node and Fig.16 [0330], temporarily suspending the data transmission of duplicate acknowledgments to the other endpoint node).


Regarding claim 17, Lim and Skuratovich disclose all the elements of claim 11 as stated above wherein Lim further discloses the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.8 [0075]-[0076], a negative response HARQ NACK is notifying the communication layer that retransmission using the communication layer is expected).
	Even though Lim and Skuratovich disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling (Fig.16 [0332], TCP packet processing unit is notifying the communication layer that retransmission using the communication layer is expected).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                             	It would have been beneficial to use the TCP packet processing unit 64 which notifies the reception rate determining unit 70 that a packet loss has occurred and the retransmission packet has been received when the receiving side apparatus 31 receives the retransmitted data packet P158 as taught by Kurata to have incorporated in the system of Lim and Skuratovich to improve data transfer efficiency. (Kurata, Fig.16 [0332] and Fig.27 [0410])

Regarding claim 18, Lim and Skuratovich disclose all the elements of claim 11 as stated above wherein Lim further discloses the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted (Fig.8 [0075]-[0076], a negative response HARQ NACK is notifying the upper/ transport layer that retransmission using the communication layer is expected).
	Even though Lim and Skuratovich disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet (Fig.7 [0111], notifying the communication layer that retransmission using the communication layer is attempted Fig.16 [0332], TCP packet processing unit is notifying the transport layer that retransmission using the communication layer is attempted).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                             	It would have been beneficial to use the transmitting side apparatus 38 which detects that a packet loss has occurred on the network, and immediately retransmits a data packet P158 without waiting for a time-out (TCP fast retransmission function) when the transmitting side apparatus 38 receives ACK packets having a duplicated ACK number four times in a row as taught by Kurata to have incorporated in the system of Lim and Skuratovich to improve data transfer efficiency. (Kurata, Fig.7 [0111], Fig.15 [0319], Fig.16 [0330] and Fig.27 [0410])

Regarding claim 19, Lim and Skuratovich disclose all the elements of claim 11 as stated above.  

	In the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node (Fig.15 [0319], temporarily suspending the data transmission to the other endpoint node and Fig.16 [0330], temporarily suspending the data transmission of duplicate acknowledgments to the other endpoint node).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                             	It would have been beneficial to use the transmitting side apparatus 38 which detects that a packet loss has occurred on the network, and immediately retransmits a data packet P158 without waiting for a time-out (TCP fast retransmission function) when the transmitting side apparatus 38 receives ACK packets having a duplicated ACK number four times in a row as taught by Kurata to have incorporated in the system of Lim and Skuratovich to improve data transfer efficiency. (Kurata, Fig.15 [0319], Fig.16 [0330] and Fig.27 [0410])

Regarding claim 22, Lim and Skuratovich disclose all the elements of claim 2 as stated above wherein Lim further discloses the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.8 [0075]-[0076], a negative response HARQ NACK is notifying the communication layer that retransmission using the communication layer is expected).
	Even though Lim and Skuratovich disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.16 [0332], TCP packet processing unit is notifying the communication layer that retransmission using the communication layer is expected).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                             	It would have been beneficial to use the TCP packet processing unit 64 which notifies the reception rate determining unit 70 that a packet loss has occurred and the retransmission packet has been received when the receiving side apparatus 31 receives the retransmitted data packet P158 as taught by Kurata to have incorporated in 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/V.L/Examiner, Art Unit 2414   


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414